COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re J-M Manufacturing Company, Inc.
Appellate case number:       01-21-00308-CV
Trial court case number:     2018-10109
Trial court:                 270th District Court of Harris County
        On June 10, 2021, relator, J-M Manufacturing Company, Inc., filed a petition for a
writ of mandamus challenging the trial court’s denial of its motion for a certified court
reporter, in which relator requested that “all trial proceedings . . . be reported by a certified
court reporter.” Relator’s petition further requests that this Court issue a writ of mandamus
“commanding [the trial court] to order the [] official court reporter to make a complete
record of all proceedings.” See TEX. GOV’T CODE ANN. § 52.046(a)(1) (“On request, an
official court reporter shall attend all sessions of the court.”); In re Larkin, 516 S.W.3d
583, 584–85 (Tex. App.—Houston [1st Dist.] 2017, orig. proceeding) (“upon request” of
party, Texas Government Code “requires” official court reporter to record trial
proceedings).
        In conjunction with its petition for writ of mandamus, relator also filed a “Motion
for Emergency Temporary Relief,” requesting a stay of all trial court proceedings pending
this Court’s resolution of its petition for writ of mandamus. According to relator’s
mandamus petition and motion for emergency relief, trial of the underlying litigation is
currently proceeding “utilizing only a digital recording device,” despite the request by
relator for a court reporter to “make a complete record” of the trial proceedings.
        Relator’s motion for emergency temporary relief is granted. All proceedings in
trial court case number 2018-10109 are stayed. The stay is effective until disposition of
relator’s petition for writ of mandamus or further order of this Court.
       The Court further requests a response to the petition for writ of mandamus from real
parties in interest. The response(s), if any, must be filed with this Court on or before
June 18, 2021.
       It is so ORDERED.

Judge’s signature: Justice April Farris
                    Acting individually      Acting for the Court

Date: June 11, 2021